UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4871


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY VINCENT CRONIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cr-00154-LO-1)


Submitted:   April 29, 2011                   Decided:   May 18, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Brian L. Mizer,
Assistant Federal Public Defender, Patrick L. Bryant, Research
and Writing Attorney, Alexandria, Virginia, for Appellant. Neil
H. MacBride, United States Attorney, Jack Hanly, David B.
Goodhand,   Assistant   United  States   Attorneys,  Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory Vincent Cronin pled guilty to mail fraud and

securities fraud, and the district court sentenced him to 151

months    in    prison.         On       appeal,        he    argues      that    the    district

court’s remarks at sentencing conveyed at least the appearance

of improper bias due to the court’s attitude towards his crime.

Finding no error, we affirm. *

               “The     [D]ue       [P]rocess            [C]lause        protects       not       only

against express judicial improprieties but also against conduct

that threatens the ‘appearance of justice.’”                              Aiken Cnty. v. BSP

Div. of Envirotech Corp., 866 F.2d 661, 678 (4th Cir. 1989)

(quoting    Aetna       Life    Ins.        Co.     v.    Lavoie,        475     U.S.    813,      825

(1986)).       “In order to prevail in a deprivation of due process

claim, a defendant must show a level of bias that made ‘fair

judgment impossible.’”                Rowsey v. Lee, 327 F.3d 335, 341 (4th

Cir. 2003) (quoting Liteky v. United States, 510 U.S. 540, 555

(1994)).        Unfavorable           and      even      caustic     remarks         based    on    a

defendant’s      conduct        may      be    appropriate         and     generally         do   not

create    an    appearance          of    partiality.              See    United        States      v.

Bakker,    925        F.2d   728,        740    &       n.4   (4th      Cir.     1991)    (“To      a

considerable      extent        a    sentencing           judge    is     the    embodiment        of

public    condemnation          and      social         outrage.         As    the   community’s

     *
        We assume without deciding that Cronin’s claim of
constitutional error is not foreclosed by the waiver of
appellate rights included as part of the written plea agreement.


                                                    2
spokesperson, a judge can lecture a defendant as a lesson to

that   defendant     and    as   a    deterrent      to   others.”)         (citation

omitted).     Thus, in the absence of reliance on an impermissible

factor such as race or national origin, id. at 740, or some

personal    stake   in     the   litigation,        negative   opinions       formed

during the course of criminal proceedings require recusal only

when they “display[] deep-seated and unequivocal antagonism that

would render fair judgment impossible.”                   Liteky, 510 U.S. at

556.

            Cronin pled guilty to conducting a Ponzi scheme.                       Over

the course of ten years, more than sixty victims lost almost

$7,000,000 as a result of his fraud.                 Many of Cronin’s victims

lost their life savings, sometimes at the end of their expected

working life.       Moreover, Cronin’s victims usually were friends

or community members to whom he repeatedly lied, continuing to

solicit money until immediately before his arrest.                          Although

Cronin’s    liabilities      outweighed       his    assets    even    before       the

district    court   imposed      a   restitution      order,    Cronin       and   his

family lived quite well while his scheme was ongoing.

            At sentencing, the district court described Cronin in

unflattering terms, including “sociopath” and “monster.”                           The

district court’s characterizations, while arguably intemperate,

constituted    “a   reflection       of   the   facts     before      the   district

court.”     United States v. Diekemper, 604 F.3d 345, 352 (7th Cir.

2010) (analyzing bias claim under 28 U.S.C. § 455 (2006), and
                                          3
referring        to     remarks     that           defendant     was        “manipulative,

narcissistic, and twisted”).               The district court’s invocation of

God’s blessings on the victims present at sentencing does not

indicate that religion was “an inappropriate driving force or

improper consideration” in the sentence imposed.                            United States

v.    Hoffman,    626    F.3d     993,    999      (8th   Cir.      2010)    (finding     due

process     not       violated     when    district          court     made      statements

referring to “higher and greater judge” and “[m]ay he have mercy

on your soul”).         Similarly, the district judge’s apology for the

victims’ having had to endure seeing Cronin in the community and

the court’s statement that it could also have been a victim

merely     evidence      sympathy        and       encouragement.           We    therefore

conclude    that,       contrary     to    Cronin’s        argument,        the    district

court’s remarks at sentencing did not create an appearance of

improper bias, but rather reflected a reasoned opinion based on

the    circumstances       of     Cronin’s          scheme     to    commit       fraud    of

significant       magnitude,      with     devastating         consequences        for    the

victims.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral     argument         because    the     facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED


                                               4